DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement Sheets for Figs. 1 and 2 were received on January 21, 2021.  These drawings are acceptable.  The Drawing Objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed January 21, 2021, with respect to Claims 1-11, 16, and 17 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-11, 16, and 17 has been withdrawn. 
Applicant’s arguments, see pages 14-17, filed January 21, 2021, with respect to Claims 18-21 and 1-10, 16, and 17, have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-11 and 16-21 have been withdrawn. 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven Benintendi on March 23, 2021.

The application has been amended as follows: 

Claim 1 (Examiner’s Amendment)   A transportation system for a segment of a wind turbine tower, wherein the segment is a curved sheet defining a line of symmetry through a centre of gravity of the segment, and wherein the segment  is combinable with other like segments to form a completed wind turbine tower, the system comprising: 
a transportation platform, the transportation platform having a centreline; and
a segment support configured to receive the segment and permit tilting of the segment with respect to a pivot point of the segment support, the segment support comprising: 
a support frame mounted on the transportation platform; and 
a segment support tool rotatably mounted to the support frame at the pivot point, wherein the segment support tool includes a first support pad configured to engage the supported segment on a first side of the pivot point and a second support pad configured to engage the supported segment on a second side of the pivot point opposite to the first side, and wherein a first transverse distance from the pivot point to the first support pad is different than a second transverse distance from the pivot point to the second support pad, 

wherein the segment support is configured to, having received the segment with the centre of gravity transversely offset from the support pivot point, permit tilting of the segment with respect to the support pivot point to a rest position where the centre of gravity of the segment is vertically aligned with the support pivot point.


Allowable Subject Matter
6.	Claims 1, 3-4, 6-15, and 17-24 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a transportation system and method of loading for transportation a segment of a wind turbine tower that include, inter alia: 
a transportation platform having a centerline; and 
a segment support that receives the curved sheet segment for transportation, the segment support having:
a support frame mounted on the platform, and 
a support tool rotatably mounted on the support frame at a pivot point and having first and second support pads located on opposite sides of the pivot point, 
wherein the transverse distance between the pivot point and the first mount/support pad is different from the transverse distance between the pivot point and the second mount/support pad,
wherein the segment support receives the segment in a first/ loading position where a center of gravity of the segment is offset from the support pivot point, and 
wherein once the segment is mounted on the segment support, the segment is permitted to tilt to a second/rest position where the center of gravity of the segment is vertically aligned with the pivot point.   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652